United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1801
                                   ___________

Daniel C. Coyle, Sr.,                    *
                                         *
                Appellant,               *   Appeal from the United States
                                         *   District Court for the Western
      v.                                 *   District of Missouri.
                                         *
Aquila, Inc.,                            *   [UNPUBLISHED]
                                         *
                Appellee.                *

                                   ___________

                              Submitted: January 28, 2010
                                 Filed: February 3, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Daniel Coyle appeals the order of the District Court1 granting summary
judgment to Aquila, Inc., in his employment-discrimination action. After reviewing
the record de novo, viewing it in the light most favorable to Coyle, we conclude that
summary judgment was proper for the reasons stated by the District Court. See Didier
v. Schwan Food Co., 465 F.3d 838, 841 (8th Cir. 2006) (standard of review). We



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
decline to consider Coyle's arguments raised for the first time on appeal. See Stone
v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). Accordingly, we affirm.
                      ______________________________




                                        -2-